Citation Nr: 1702267	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  04-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Epifanio Castillo, Jr., Attorney



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in June 2008, which granted a joint motion for remand vacating a February 2007 Board decision and remanding the case for additional development.  The issue initially arose from a May 2002 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in March 2009 and July 2014, and in May 2015 the Board reopened the previously denied claim and remanded the issue on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in accordance with the May 2015 remand instructions VA efforts were taken to schedule the Veteran for an examination.  The available VA records, however, include inconsistent reports as to whether the Veteran appeared for a scheduled VA examination and whether he was adequately notified of any such examination.  Records show correspondence mailed to the Veteran in May 2015 was returned as undeliverable and that a new address was obtained.  An April 5, 2016, VA examination inquiry listed an address different from either the returned mail and the new address obtained in May 2015.  

A copy of an April 13, 2016, VA email to several VA employees also noted that VA systems indicated the Veteran had reported for an examination and requested information as to when the report would be released.  A May 2016 supplemental statement of the case, however, noted that attempts to reach the Veteran by telephone had been unsuccessful and described attempts taken by the Bronx, New York, Medical Center to schedule an examination.  The source of this information, however, is not provided and the April 13, 2016, email was not addressed.  There is no indication why the Veteran was believed to have reported for examination nor why further efforts as to that matter were not required.  A May 2016 VA Form 27-0820 noted a VA employee had spoken by telephone with the Veteran's brother, but no subsequent contact was reported with the Veteran.  The Board finds the available record to be inadequate as to notice and examination scheduling requirements.

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2016).  The Board finds that in light of the inconsistent evidence of record further development is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to verify the Veteran's mailing address and he should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  Obtain all pertinent VA and non-VA treatment records.  

2.  Appropriate action must be taken to schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability present during the period of this claim.  If the Veteran fails to report for an adequately scheduled VA examination without good cause, the records should be review by an appropriate medical specialist for an opinion as to whether the requested opinions may be provided without additional examination based upon the available record.

The examiner should clearly identify any psychiatric disability(ies) found or that have existed since the onset of the appeal.  For each psychiatric diagnosis made, the examiner should opine as to: 

a)  Is there clear and unmistakable evidence (undebatable) that an acquired psychiatric disability preexisted service? The examiner should identify the pre-existing psychiatric disability and the evidence supporting pre-existence.  Reference is made to records included in the service treatment records including an April 1967 report from Rockland State Hospital.

b)  If an acquired disability clearly and unmistakably preexisted service, is there clear and unmistakable (undebatable) evidence that the disability was not aggravated by service beyond its natural progression? Consideration must be given to the psychiatric evaluation that was conducted in September 1973 that referenced disciplinary problem occurring in service and the recommendation that the Veteran be discharged due to "unsuitability."  

c)  If any acquired psychiatric disability is not found to have clearly and unmistakably preexisted service, the examiner should provide an opinion addressing whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disorder had its onset in service or is otherwise etiologically related to service.

The examiner must consider the Veteran's lay testimony in addition to the documentary evidence of record. In particular, his/her opinion should reflect consideration of the Veteran's descriptions of the in-service symptoms and the post-service treatment reports. The examiner is asked to discuss medically known or theoretical causes of the Veteran's diagnosed psychiatric disorders in determining the likelihood that any current psychiatric disorder was caused by his military service as opposed to some other cause. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

